OPINION OF THE COURT
Per Curiam.
Resignor was admitted to practice by this Court on June 23, 1988, and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State on the ground that he currently resides in Maryland and does not intend to practice law in New York.
*66We grant the application and direct that his name be removed from the roll of attorneys.
Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ., concur. Resignation accepted, and name removed from roll of attorneys.